DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021, 12/22/2021 and 6/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The IDS submitted contains over 7000 references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the platform stages” in Line 13 of the claim.  It is not clear if a plurality of stages is required as recited in Line 13 or if there can be a singular “stage” as recited in Line 9 of the claim.  For examination purposes “the platform stages” is being interpreted as “the at least one platform stage.
Claim 6 recites the limitation "rotating gas inlet duct".  Since Claim 1 recites “gas inlet duct” and not “rotating gas inlet duct, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes “rotating gas inlet duct” in Claim 6 is being interpreted as “gas inlet duct”.
Claim 20 recites “wherein the central support is operatively connected to the central support” resulting in a circular reference.  For examination purposes, “wherein the central support is operatively connected to the central support” is being interpreted as “wherein the central support is operatively connected to the at least one platform stage”
The remaining claims are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger US 5,407,449 and in view of Shinji WO 2012/056592.
In Re Claims 1 and 12, as best understood, Zinger teaches a storage device for storing wafer cassettes, the storage device comprising:									a cassette storage carousel (35) for storing a plurality of wafer cassettes (9) constructed and arranged to accommodate a plurality of wafers (13); wherein the cassette storage carousel comprises:	a carousel housing (See Fig. 3) with at least one opening (38) configured for transferring the wafer cassettes or wafers to and from the cassette storage carousel;						at least one platform stage (36) rotatably around a vertical axis within the carousel housing for accommodating the wafer cassettes;									a drive assembly (37) for rotating the at least one platform stage;					a mini-environment chamber (See Fig. 3)  which is bounded by the carousel housing and in which the platform stages are accommodated;									a gas recirculation circuit subsequently comprising:						a gas inlet channel (40) which extends in the mini- environment chamber and is bounded by a gas inlet duct (40), wherein the gas inlet duct has a at least one gas inlet opening that provides a fluid connection between the gas inlet channel and the mini-environment chamber; (Column 4, Lines 13-25)		the mini-environment chamber;	 (See Fig. 3) 
Zinger does not teach a plurality of gas outlet openings which are provided in a bottom wall of the carousel housing a plenum housing bounding a plenum chamber extending under the bottom wall so that the plurality of gas outlet openings provide a fluid connection between the mini-environment chamber and the plenum chamber;										a plenum chamber outlet;									a gas circulation pump having a gas circulation pump inlet which is connected via a pump inlet duct to the plenum chamber outlet and having a gas circulation pump outlet which is connected via a pump outlet duct to an inlet end of the gas inlet duct.
However, Shinji teaches a plurality of gas outlet openings (openings in 15, Fig. 1) which are provided in a bottom wall (15) of a housing; 								a plenum housing (16) bounding a plenum chamber (16) extending under the bottom wall so that the plurality of gas outlet openings provide a fluid connection between the mini-environment chamber and the plenum chamber;										a plenum chamber outlet; (left end of 16, Fig. 1)								a gas circulation pump (22) having a gas circulation pump inlet which is connected via a pump inlet duct (See duct connecting 16 to 18) to the plenum chamber outlet and having a gas circulation pump outlet (top of 18, Fig. 1) which is connected via a pump outlet duct (17) to an inlet end of the gas inlet duct; (See Fig. 1) and											wherein the plurality of gas outlet openings which are provided in a bottom wall of the housing have a size and a position configured so that the bottom wall forms a gas flow distribution plate and that, in use, a substantially rotational symmetric flow of gas in the mini-environment chamber prevails; (See Fig. 1) 												
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add gas outlet openings to the bottom wall in the storage device of Zinger in order to improve control of gas and reduce losses in the system.
In Re Claim 2, Zinger teaches wherein the plenum chamber (area under rotary table in Fig. 3) extends under the bottom wall over at least 60% of the surface area of the bottom wall. (See Fig. 3)   
In Re Claim 9, Zinger teaches wherein the drive assembly comprises: an annular, driven cog wheel (see cog at lower end of 40, Fig. 3) which is mounted on the inlet end of the gas inlet duct; (See Fig 3) a drive motor (37) having a shaft (See Fig. 3) on which a driving cog wheel (cog on top of 37, Fig. 3) is mounted; and a toothed belt (belt shown on top of 37, Fig. 3) operatively connecting the driving cog wheel with the driven cog wheel. (See Fig. 3) 
In Re Claim 11, Zinger teaches wherein the recirculation circuit comprises a gas inlet filter assembly (39) extending over the at least one inlet opening. (See Fig. 3) 
In Re Claim 13, Zinger teaches wherein the at least one opening in the carousel housing comprises at least one cassette transfer opening (24, 38) configured for transferring the wafer cassettes to and from the cassette storage carousel. (See Fig. 2 and Fig. 3) 
In Re Claim 14, Zinger teaches wherein the at least one opening in the carousel housing comprises at least one wafer transfer opening (24, 38) via which the wafers can be transferred to and from a wafer cassette, of the wafer cassettes, which is stored in the carousel housing. (See Fig. 2 and 3) 
In Re Claim 15, Zinger teaches wherein, in use, a pressure (P.sub.ME) prevails in the mini-environment chamber which is higher than an ambient pressure (P.sub.AM) prevailing in an ambient environment in which the storage device is accommodated.  (See forced air in the mini-environment, Fig. 3)
In Re Claim 16, Zinger teaches at least one batch furnace station (45) comprising at least one wafer boat (16, Fig. 4) for supporting wafers to be treated in the batch furnace station; a wafer transfer robot (25) for transferring individual wafers between a wafer cassette, of the wafer cassettes, that is stored in the cassette storage carousel and a wafer boat of the at least one wafer boat of the at least one batch furnace station. (See Fig. 2 and Fig. 4) 
In Re Claim 17, Zinger teaches wherein the at least one gas inlet opening comprises a plurality of gas inlet openings.  (See Fig. 3) 
In Re Claim 18, Zinger teaches wherein the gas inlet duct extends vertically in the mini-environment chamber and centrally arranged in the mini-environment, wherein the gas inlet openings of the plurality of gas inlet openings are distributed over the height and the circumference of the gas inlet duct so that, in use, a radially outwardly directed inflow of gas into the mini-environment chamber is provided. (See Fig. 3) 
In Re Claim 19, Zinger teaches wherein the gas inlet duct is embodied as a central support which carries the at least one platform stage, the central support being rotatable around the vertical axis. (See Fig. 3) 
In Re Claim 20, as best understood, Zinger teaches wherein the central support is operatively connected to the platform stage. (See Fig. 2 and Fig. 3) 
Allowable Subject Matter
Claims 3, 4, 5, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													De Ridder teaches a carousel and batch furnace for handling wafer cassettes and wafers.
Jager teaches a carousel and robot for handling wafers.					  Kusama teaches cassette storage with a gas circulation unit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652